Citation Nr: 1228623	
Decision Date: 08/21/12    Archive Date: 08/30/12

DOCKET NO.  10-42 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to payment from the Filipino Veterans Equity Compensation Fund.


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appellant alleges that he served in guerilla forces in service of the Armed Forces of the United States (USAFFE) during World War II. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines. 


FINDING OF FACT

The appellant had no service as a member of the Philippine Commonwealth Army, including in the recognized guerrilla forces in the service of the Armed Forces of the United States.  


CONCLUSION OF LAW

The criteria for entitlement to payment from the Filipino Veterans Equity Compensation Fund have not been met.  38 U.S.C.A. §§ 501(a), (West 2002 & West Supp. 2011); American Recovery  and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009); 38 C.F.R. § 3.203 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant seeks a one-time payment from the Filipino Veterans Equity Compensation Fund under the American Recovery and Reinvestment Act of 2009, Pub. L. No. 111-5, Section 1002 (enacted February 17, 2009). 

In order to qualify for the benefit, there must be affirmative evidence that the claimant is a "veteran" for the purpose of benefits administered by VA, which requires that the claimant have qualifying military service.  The findings of the U.S. service department verifying a person's service are binding on VA for the purpose of establishing service in the U. S. Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530 (1992). 

Section 1002(d) of the American Recovery and Reinvestment Act of 2009 provides that a person is eligible for the payment if he or she had qualifying service which is service before July 1, 1946 in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States, including among such military forces organized guerrilla forces; and was discharged or released from service under conditions other than dishonorable. 

For the purpose of establishing evidence of service, VA may accept evidence of service submitted by a claimant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department if the evidence meets the following conditions:  The evidence is a document issued by the service department; and the document contains needed information as to length, time and character of service; and in the opinion of the Department of Veterans Affairs the document is genuine and the information contained in it is accurate.  38 C.F.R. § 3.203(a).  When the claimant does not submit evidence of service or the evidence submitted does not meet the stated requirements, the VA will request verification of service from the service department.  38 C.F.R. § 3.203(c). 

VA received the appellant's claim in March 2009.  He submitted a copy of his California Driver's License, U.S. Passport, an untranslated (original not in English) letter dated October 8, 2000, certifications from the Ministry of National Defense Philippines Veterans Affairs Office dated April 1, 1982 with a number [redacted], another dated April 1, 1982 with a reference of [redacted], and another dated June 14, 1982 with a reference of [redacted]; a joint affidavit dated May 4, 1982, a certificate of birth dated January [redacted], 1992, a certificate of baptism, copy of a passbook from a Philippine Veterans Bank, several copies of old age pension checks from the Department of National Defense, Philippine Veterans Affairs Office, an affidavit dated November 7, 2000, an application for Old Age Pension, dated January 17, 2002, and a copy of a card from the Philippine Veterans Affairs Office listing him as a World War II Veteran.  

There are documents showing that his eight letter last name had the letter "O" as the fourth letter, and other documents showing it as "U."  

In November 2009, the RO requested that the service department provide information verifying the appellant's service, including a complete AGUZ Form 632 and all extracts of Form 23 executed prior to and subsequent to June 20, 1946.  This document included the alternate spellings of the appellant's name.  In December 2009, the National Personnel Records Center (NPRC) responded that the subject has no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas in the service of the United States Armed Forces.  

In April 2010, the RO again requested that the service department provide information verifying the appellant's service, including a PA AGO Form 23 and any available medical and clinical records.  It included for review a joint affidavit and the April 1, 1982 certification.  There is another request which specifically refers to the two spellings of the appellant's name.  See Sarmiento v. Brown, 7 Vet. App. 80 (1994) (explaining that VA errs when it fails to request verification of service based upon evidence that the claimant had different spellings of his or her name).  The response, dated July 22, 2010, was that the subject has no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas in the service of the United States Armed Forces.  

After the April 2010 request and the July 2010 response, the appellant submitted copies of the documents already described.  There is also an English translation of the October 8, 2002 letter.  That translation shows that the letter informed the appellant that his Old Age Pension had been approved and recommended that he open an account at a bank.  

As only duplicate documents, and the translation of the approval letter for the Old Age Pension, were submitted after the April 2010 request and July 2010 response, the RO had no duty to request verification from the service department of any of those post verification documents.  See Capellan v. Peake, 539 F.3d 1373, 1382 (Fed. Cir. 2008) (finding that "VA erred in denying Mrs. Capellan's claim based on the archival 1950 Army Report, while obtaining no review of the subsequent evidence by the service department").  The documents received after the April 2010 request and July 2010 response were no different than the earlier documents.  While the translation into English of the Old Age Pension letter was not of record prior to the request and response, that letter did not provide any relevant information not already contained in the evidence previously of record.  None of the documents submitted by the appellant are U.S. service department records.  

The appellant has presented no evidence that meets the requirements of 38 C.F.R. § 3.203(a) and the service department has verified that he did not have service which would qualify him for the benefit sought.  VA is bound by that determination.  His own assertions do not meet the requirements of 38 C.F.R. § 3.203(a).  Hence the appeal must be denied.  

Now the Board turns to due process matters.  In response to the appellant's February 2010 notice of disagreement, the RO asked the appellant to make a selection on a provided form.  The options were (1) for a review of the disagreement through a Decision Review Officer (DRO), and (2) a review through the traditional appeal process.  In a March 2010 response, he checked the latter and added the following:  "I would like to request for an accredited Representative of a veterans organization recognized by the Secretary of Veterans Affairs."  The RO mailed a Statement of the Case to the appellant in August 2010.  Included was information as to requesting representation and a world wide web address for finding the names off accredited attorneys, agents, and service organization representatives.  Similar information was provided to the appellant in a VA Form 4107 enclosed with the January 2007 decision.  His statement in the March 2010 document is not a request for representation.  He has never identified a representative.  Given that the appellant has not selected a representative but has been provided with information on two occasions for how to do so, the Board concludes that VA has no further duty in this regard.  

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Here, the threshold question, and indeed, the only question, is whether the appellant had qualifying service.  A letter was sent to the appellant in December 2009 informing him that VA had received his claim and was sending a request to the NPRC to verify his military service.  In his notice of disagreement, the appellant referred to the RO's decision that had explained that the NPRC determined that he had no qualifying military service.  He referred to the evidence that he had submitted and argued that he was not at fault as far as the lack of evidence at the NPRC.  In his substantive appeal, he referred to the destruction of records at the NPRC in a 1973 fire.  He cited to U.S. law and regulations and disagreed with the exclusion of unrecognized guerrilla service as qualifying service.   He referred to the definition of "veteran' in VA regulation.  From the fact that he submitted numerous documents and made the arguments with reference to the definition of "veteran" and referred to law and regulation, the Board concludes that the appellant had actual knowledge that he could submit evidence to support his claim and what that evidence must show.  For this reason, any lack of notice on VA's part in this regard is harmless error and no additional procedure is necessary for a fair adjudication of his appeal.  See generally, Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (explaining the rule of prejudicial error in the context of claims for VA benefits).  

In summary, the preponderance of the evidence shows that the appellant did not have any service that would qualify him for payment from the Filipino Veterans Equity Compensation Fund.  His appeal must therefore be denied.  There is no 

reasonable doubt to be resolved in this case.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011). 

						(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to payment from the Filipino Veterans Equity Compensation Fund is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


